MEMORANDUM *
David Martinez-Rodriguez appeals his conviction for being a deported alien found in the United States in violation of 8 U.S.C. § 1326.1
Martinez-Rodriguez argues that the district court erred in failing to conduct an evidentiary hearing regarding the voluntariness of his admission to a United States Border Patrol Agent that he was a Mexican citizen illegally in the United States. Martinez-Rodriguez also claims that the district court should have held an evidentiary hearing to determine whether he was in custody when he made the admission, entitling him to Miranda warnings. However, “[a]n evidentiary hearing on a motion to suppress need be held only when the moving papers allege facts with sufficient definiteness, clarity, and specificity to enable the trial court to conclude that contested issues of fact exist.” United States v. Howell, 231 F.3d 615, 620 (9th Cir.2000). Because there were no contested issues of fact concerning the circumstances under which Martinez-Rodriguez made his admission, the district court did not err in declining to hold an evidentiary hearing.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. We address other issues Martinez raised on appeal in a separately-filed opinion. Because the parties are familiar with the factual and procedural history, we recount it here only to the extent necessary to understand our decision.